Citation Nr: 0925896	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-33 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & The Veteran's Daughter




ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran died in April 2004, with his death 
certificate indicating that he died as a result of 
cerebrovascular accident with cardiomyopathy, coronary artery 
disease, congestive heart failure, peripheral vascular 
disease leading to the direct cause of death, and diabetes 
mellitus, gangrene of the right foot and renal failure 
significantly contributing to the Veteran's death.  

2.  At the time of his death, the Veteran had no service 
connected disabilities or disorders.  

3.  There is no competent evidence linking any disability 
associated with the Veteran's death to service.  





CONCLUSION OF LAW

A service connected disease or disability was neither the 
principal cause, nor a contributing cause, of the Veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, the appellant's various submissions 
reflect actual knowledge of the requirement to support her 
claim.  Further, the appellant was likewise provided every 
opportunity to submit evidence and argument in support of her 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 44 F.3d 1328 (Fed. Cir. 2006.)  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Though 
the National Personnel Records Center has indicated that the 
Veteran's service treatment records are unavailable due to 
fire, the RO undertook necessary steps to obtain the 
Veteran's records from alternative sources.  Moreover, the 
appellant has submitted extensive private treatment records 
associated with the Veteran's care and end of life treatment 
and has not indicated there are any VA or private medical 
records the VA should attempt to obtain.  A medical opinion 
was not obtained since no competent evidence suggests a link 
between the Veteran's cause of death and service.  The 
appellant's request for a hearing related to her claim has 
been honored.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim, and 
no further assistance to the appellant with the development 
of evidence is required.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a Veteran will be considered as having been due to a 
service connected disability where the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issues involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  See Id.    

The appellant's various statements indicate her belief that 
the Veteran's death was related to his time in service.  
Specifically, she argues that the Veteran broke his right 
ankle in service, which resulted in continued complications, 
such as swelling, numbness, and nerve damage.  She then 
concludes that these complications ultimately caused the 
Veteran to have his right leg amputated, causing his death.  

The Veteran had military service from January 1951 to January 
1953.  As previously indicated the Veteran's service 
personnel records are unavailable, due to a fire at the NPRC.  
The Veteran's death certificate indicates he died as a result 
of a (CVA) cerebrovascular accident.  Cardiomyopathy, 
coronary artery disease, congestive heart failure, peripheral 
vascular disease are listed as leading to the direct cause of 
the Veteran's death, and DM, (diabetes mellitus), gangrene of 
the right foot and renal failure significantly contributing 
to the Veteran's death.  At the time of the Veteran's death, 
he was not service connected for any disease or disorder. 

As the Veteran's service treatment records are unavailable, 
and for the sake of analyzing the Veteran's claim, the Board 
will find credible the appellant's account that the Veteran 
broke his right ankle in service.  However, to prevail on the 
claim now before the Board, there must be competent evidence 
linking the in service injury to the Veteran's ultimate cause 
of death.

A March 2004 private treatment record indicates the Veteran 
presented complaining of right foot swelling and pain.  This 
record documents the Veteran's history of diabetes and 
diabetic retinopathy, and indicates two month prior the 
Veteran "tried to clip his own toenails on the right 
foot...[and] later developed an infection and discharge of the 
right foot."  The doctor further indicated that the Veteran 
failed to tolerate medications to treat this right foot 
disorder and continued to have pain in his right leg.  Based 
on his assessment of the Veteran, the doctor recommended the 
Veteran consult physical therapy for ambulation, wound care 
and whirlpool therapy.  However, this record does not 
indicate any of the diagnosed conditions were related to the 
Veteran's military service, or in service ankle injury.

The next relevant record is an April 2004 private hospital 
summary.  This record reflects the Veteran's history of 
diabetes, right foot celluitis and dry gangrene, dilated 
caridomyopathy, congestive heart failure, and chronic renal 
failure.  During this hospital admission, the Veteran had his 
right lower leg amputated due to severe gangrene.  According 
to this summary, the Veteran died shortly thereafter, as a 
result of change of mental status, possible stroke, 
cardiomyopathy, congestive heart failure, peripheral vascular 
disease, dry gangrene of the right foot (status post 
amputation), renal failure, and coronary artery disease.  The 
secondary causes of the Veteran's death were listed as 
diabetes, hypertension, and possible pneumonia.  Nothing in 
this record indicates these conditions are related to the 
Veteran's military service, or in service ankle break.

After reviewing the extensive medical treatment documents of 
record, the Board concludes that there is no medical basis 
for linking the Veteran's cerebrovascular accident, with 
cardiomyopathy, coronary artery disease, congestive heart 
failure, peripheral vascular disease, diabetes mellitus, 
gangrene of the right foot, or renal failure to his period of 
service, or to any injury that may have occurred in service.  
To link a these disorders to service absent medical evidence 
to that effect would be purely speculative.  Therefore, the 
Board finds that the cerebrovascular accident, with 
cardiomyopathy, coronary artery disease, congestive heart 
failure, peripheral vascular disease, diabetes mellitus, 
gangrene of the right foot, and renal failure were not 
present during service; nor did they develop after service as 
a result of any incident in service.  Accordingly, the Board 
concludes that neither the Veteran's military service nor a 
service connected disability caused or contributed to his 
death.  See 38 C.F.R. § 3.312(a).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


